DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 06/27/2022.
In the instant Amendment, claims 11-12, 14-15, and 17-18 have been amended; and claims 11 and 14 are independent claims.  Claims 11-20 have been examined and are pending.  This Action is made Final.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/04/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The rejection of claims 14-20 under 35 U.S.C. § 112 (b) in view of § 112 (f) claim interpretations is withdrawn as the claims have been amended.
The rejection of claims 11, 14, and 17-19 under 35 U.S.C. § 102 (a)(1) are withdrawn as the claims have been amended.
Applicants’ arguments in the instant Amendment, filed on 6/27/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments regarding claims 12 and 15: “The rejection relies in part on Kaditz to teach this aspect. Kaditz, however, only discloses about length of alphanumeric string of the verification code, but fails to disclose that the verification code is included in the predetermined range of the code. The "predetermined range including a plurality of elements" of the Claims 12 and 15 means for example the range includes numbers of the devices (see paragraph 0248 of present application).”
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Kaditz does teach ‘information of a predetermined range including a plurality of elements’.  Column 10, Lines 32-67 of Kaditz describe a verification code that includes a character string that is a predetermined number of characters long and may include elements such as an upper case letter, a lower case letter, or non-character non-symbol elements such as colors, images, sequences of images, audio sounds or biometric data.  Under the broadest reasonable interpretation, this corresponds to the claim limitation of “information of a predetermined range including a plurality of elements.”  Furthermore, in regard to the Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which the Applicant relies (e.g., the predetermined range including numbers of the device such as a MAC address defined by the manufacturer and the model as described in Para. [0283] of the Applicant’s instant specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants’ arguments with respect to claims 11, 13-14, 16, and 18-20,  have been considered but are moot in view of the new ground(s) of rejection, which were necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 11, 13-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khalil et al. (US 2015/0334108; Hereinafter “Khalil”) in view of Moiyallah, Jr. et al. (US 2018/0103341; Hereinafter “Moiyallah”).
Regarding claim 11, Khalil teaches a service start method executed by a communication system, the service start method comprising: acquiring identification information or authentication information of a device, a customer, or a service (Khalil: Para. [0015], As shown, assume that the user scans the QR code using a mobile device identified as Mobile Device A. Assume that the mobile device provides the QR code (xyz123) and the mobile device identifier (Mobile Device A) to an authentication device. [QR Code = identification or authentication information]); 
making authentication of the device, the customer, or the service to succeed when the identification information or the authentication information has been acquired from a terminal or a line that is associated with the customer, a customer's location, or the service in advance (Khalil: Para. [0015], The authentication device may search a data structure to identify a global user identifier (User A) associated with the mobile device identifier (Mobile Device A), and to identify a transaction identifier (TID 1) and a third party device identifier (TPD A) associated with the QR code. As shown, the authentication device may provide the global user identifier (User A) and the transaction identifier (TID 1) to the third party device identified by the third party device identifier (TPD A). Para. [0016]); and 
starting provision of the service for the device or the customer for which the authentication has succeeded (Khalil: Para. [0016], As shown in FIG. 1B, the third party device may search a data structure to identify a local user profile (Mike) associated with the global user identifier (User A), and to identify a session identifier (SessionAAA) associated with the transaction identifier (TID 1). The third party device may permit the client device, associated with SessionAAA, to access the third party service, and may use the local user profile to provide the service (e.g., to identify user preferences associated with the website). In this way, the user may securely access protected resources without using a username or a password. Para. [0015]).
Khalil does not explicitly teach making authentication of the device, the customer, or the service to succeed by discriminating the customer without registering the identification information or the authentication information of the device in association with the customer in advance, when the identification information or the authentication information has been acquired from a terminal different from the device, or a line that is associated with the customer, a customer's location, or the service in advance.
In an analogous art, Moiyallah teaches making authentication of the device, the customer, or the service to succeed by discriminating the customer without registering the identification information or the authentication information of the device in association with the customer in advance (Moiyallah: Fig. 1, Fig. 5-7, Para. [0074], Additionally, in some embodiments, the process 500 includes block 506, where the system generates an authentication code associated with the event. In some embodiments of the invention, the authentication code is generated in direct response to determining that the event associated with the user is occurring. In other embodiments, the system has already generated the authentication code, and the system instead assigns the generated authentication code to the event in response to determining that the event is occurring. [mobile device generates the authentication code without having registered the authentication information of the device in advance] Para. [0076]-[0077], ), when the identification information or the authentication information has been acquired from a terminal different from the device, or a line that is associated with the customer, a customer's location, or the service in advance (Moiyallah: Fig. 1, Fig. 5-7, Para. [0078], The process 500 may include block 514, where the system receives a transmission of the authentication code from a computing device associated with the event. Finally, the process 500 may include block 516, where the system authenticates the identity of the user for completion of the event. In some embodiments, the system authenticates the identity of the user in direct response to receiving the transmission of the authentication code. [a computing device associated with the event meets the terminal different from the device limitation]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Moiyallah with the system and method of Khalil to include making authentication of the device, the customer, or the service to succeed by discriminating the customer without registering the identification information or the authentication information of the device in association with the customer in advance, when the identification information or the authentication information has been acquired from a terminal different from the device, or a line that is associated with the customer, a customer's location, or the service in advance because this functionality provides more secure techniques for increasing the likelihood of transmitting secure verification codes for authentication (Moiyallah: Para. [0003]). 
Regarding claim 13, Khalil, in combination with Moiyallah, teaches the service start method according to claim 11, wherein in the making authentication to succeed, position information of the customer, the device, or the terminal is acquired within a predetermined time for acquiring the position information from a time when the terminal or the line transmitted the identification information or the authentication information, and in the starting the provision, the service is started when the position information indicates a position within a predetermined range (Moiyallah: Para. [0126], Additionally or alternatively, the user may input coordinates, a location name, or the like into the mobile device of the user. The received input may be compared to stored authentication location information to determine whether the received input is acceptable as identifying the authentication location. If the system determines that the inputted authentication location is a match, then the system may progress with the process 700 (or in some embodiments the process 600) in the same manner as if the system determined that the mobile device of the user is located within the predetermined distance from the authentication location. Para. [0068], Para. [0088], For example, if a mobile device of the user is not detected to be at or near a certain authentication location for a predetermined period of time (e.g., a week, a month, and the like), then the authentication system may remove the authentication location from a stored list of authentication locations. Para. [0093], The authentication locations stored by the system may change or vary over time, either based on time of day, day of the week, and/or day of the year restrictions, or based on travel scenarios of the user. Para. [0110]-[0112]).
Regarding claim 14, Claim 14 is rejected under similar rational as claim 11.
Regarding claim 16, claim 16 is rejected under similar rational as claim 13.
Regarding claim 17, Khalil, in combination with Moiyallah, teaches the communication system according to claim 14, wherein the one or more processors and/or the one or more circuitries further configured to perform as an associating unit that executes association of the device, the customer, or the service with the identification information or the authentication information, wherein the authentication unit makes the authentication of the device, the customer, or the service to succeed in accordance with the identification information or the authentication information for which the association has been executed (Khalil: Para. [0015], Assume that the mobile device provides the QR code (xyz123) and the mobile device identifier (Mobile Device A) to an authentication device. The authentication device may search a data structure to identify a global user identifier (User A) associated with the mobile device identifier (Mobile Device A), and to identify a transaction identifier (TID 1) and a third party device identifier (TPD A) associated with the QR code. As shown, the authentication device may provide the global user identifier (User A) and the transaction identifier (TID 1) to the third party device identified by the third party device identifier (TPD A). Para. [0016], As shown in FIG. 1B, the third party device may search a data structure to identify a local user profile (Mike) associated with the global user identifier (User A), and to identify a session identifier (SessionAAA) associated with the transaction identifier (TID 1). The third party device may permit the client device, associated with SessionAAA, to access the third party service, and may use the local user profile to provide the service (e.g., to identify user preferences associated with the website). In this way, the user may securely access protected resources without using a username or a password.).
Regarding claim 18, Khalil, in combination with Moiyallah, teaches the communication system according to claim 17, wherein the one or more processors and/or the one or more circuitries further configured to perform as a consistency unit that confirms consistency between the identification information or the authentication information associated before acquisition in the acquisition unit and the identification information or the authentication information associated after the acquisition in the acquisition unit (Moiyallah: Para. [0074], Additionally, in some embodiments, the process 500 includes block 506, where the system generates an authentication code associated with the event. In some embodiments of the invention, the authentication code is generated in direct response to determining that the event associated with the user is occurring. Para. [0078], The process 500 may include block 514, where the system receives a transmission of the authentication code from a computing device associated with the event. Para. [0077], Additionally, in some embodiments, the process 500 includes block 512, where the system transmits an alert across a wireless network to the mobile device, wherein the alert activates the authentication application, causing a user interface of the mobile device to display the authentication code. Para. [0122]-[0125], Para. [0126], Additionally or alternatively, the user may input coordinates, a location name, or the like into the mobile device of the user. The received input may be compared to stored authentication location information to determine whether the received input is acceptable as identifying the authentication location. If the system determines that the inputted authentication location is a match, then the system may progress with the process 700 (or in some embodiments the process 600) in the same manner as if the system determined that the mobile device of the user is located within the predetermined distance from the authentication location. [consistency verification may occur with receiving authentication code or map location information] Khalil: Para. [0015], [0044]-[0045], Para. [0052]), 
wherein the authentication unit makes the authentication of the device, the customer, or the service to succeed in accordance with a confirmation result of the consistency (Moiyallah: Para. [0127], The process 700 may include block 714, where the system receives a transmission of the authentication code from a transaction machine device associated with the transaction. Finally, the process 700 may include block 716, where the system authenticates a transfer of funds in the transaction to an account of the user. In some embodiments, the system authenticates the transfer of funds in response to receiving the transmission of the authentication code from the transaction machine device. In some embodiments, the system authenticates the transfer of funds in response to determining that the received authentication code and the transmitted authentication code match. Blocks 712-716 may be the same or similar to blocks 612-616, described above with respect to FIG. 6. Khalil: Para. [0016], Para. [0052], Para. [0040]).
Regarding claim 19, Khalil, in combination with Moiyallah, teaches the communication system according to claim 14, wherein the authentication unit notifies the terminal or the line that the authentication of the device, the customer, or the service has been attempted (Moiyallah: Para. [0115], In some embodiments, the system may transmit a notification to a device associated with the user that is different from the mobile device of the user, where the notification informs the user that an authentication code has been transmitted to the mobile device of the user. This notification can serve to provide an additional assurance that the authentication code has in fact been received by the intended recipient of the transaction.).
Regarding claim 20, Khalil teaches the communication system according to claim 14. Khalil does not explicitly teach wherein the authentication unit makes authentication of relocation of the device, the customer, or the service to succeed when the identification information or the authentication information together with information that is associated with a customer's location different from the customer's location in advance have been acquired, or when the identification information or the authentication information has been acquired from a terminal or a line that is associated with the customer in advance, from a terminal or a line that is associated with the customer's location in advance, or from a terminal or a line that is associated with the customer's location different from the customer's location in advance.  
In an analogous art Moiyallah teaches wherein the authentication unit makes authentication of relocation of the device, the customer, or the service to succeed when the identification information or the authentication information together with information that is associated with a customer's location different from the customer's location in advance have been acquired, or when the identification information or the authentication information has been acquired from a terminal or a line that is associated with the customer in advance, from a terminal or a line that is associated with the customer's location in advance, or from a terminal or a line that is associated with the customer's location different from the customer's location in advance (Moiyallah: Para. [0093], The authentication locations stored by the system may change or vary over time, either based on time of day, day of the week, and/or day of the year restrictions, or based on travel scenarios of the user. For example, if the user has travelled away from the user's authentication locations, and cannot easily proceed to these locations, the user may be able to input one or more temporary or alternative authentication locations in the region where the user has travelled to. For example, the user may input an address or GPS coordinates of a hotel that the user is staying in as the temporary authentication location, and may be associated with a length of time and/or a time of day that the temporary authentication location is to be considered valid. Para. [0030]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Moiyallah with the system and method of Khalil to include wherein the authentication unit makes authentication of relocation of the device, the customer, or the service to succeed when the identification information or the authentication information together with information that is associated with a customer's location different from the customer's location in advance have been acquired, or when the identification information or the authentication information has been acquired from a terminal or a line that is associated with the customer in advance, from a terminal or a line that is associated with the customer's location in advance, or from a terminal or a line that is associated with the customer's location different from the customer's location in advance because this functionality provides improved confidence in the identity of the user accessing an electronic device (Moiyallah: Para. [0025]). 

Claim(s) 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Khalil et al. (US 2015/0334108; Hereinafter “Khalil”) in view of Moiyallah, Jr. et al. (US 2018/0103341; Hereinafter “Moiyallah”) in view of Kaditz et al. (US 10,686,781; Hereinafter “Kaditz”).
Regarding claim 12, Khalil, in combination with Moiyallah, teaches the service start method according to claim 11, wherein in the making authentication to succeed, the authentication of the device, the customer, or the service is made to succeed when the identification information or the authentication information has been acquired from the terminal or the line that is associated with the customer, the customer's location, or the service in advance (Khalil: Para. [0015], The authentication device may search a data structure to identify a global user identifier (User A) associated with the mobile device identifier (Mobile Device A), and to identify a transaction identifier (TID 1) and a third party device identifier (TPD A) associated with the QR code. [database populated with identification information or authentication information associated with user identifiers, mobile device identifiers, and transaction identifiers in advance to perform lookup]), and 
Khalil does not explicitly teach the identification information or the authentication information acquired together with the information that is associated in advance or the identification information or the authentication information acquired from the terminal or the line is included in information of a predetermined range including a plurality of elements. 
In an analogous art, Kaditz teaches the identification information or the authentication information acquired together with the information that is associated in advance or the identification information or the authentication information acquired from the terminal or the line is included in information of a predetermined range including a plurality of elements (Kaditz: Col. 10, Lines 32-67, In an embodiment, the verification code can be a randomly generated alphanumeric string that can be a length that provides a high level of security. Longer character strings can provide additional security because it can be difficult to fraudulently reproduce longer random codes. In an embodiment, the verification code can be at least 5 characters long. However, in the illustrated example, the verification code is 10 characters long. [predetermined range may include string length of at least 5 characters long]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kaditz with the system and method of Khalil and Moiyallah to include teaches the identification information or the authentication information acquired together with the information that is associated in advance or the identification information or the authentication information acquired from the terminal or the line is included in information of a predetermined range including a plurality of elements because this functionality provides enhanced security to prevent possible fraud through the use of codes with predetermined ranges (Kaditz: Col. 10, Lines 32-67). 
Regarding claim 15, claim 15 is rejected under similar rational as claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. US 2019/0043281 by Aman.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437